Citation Nr: 1120208	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-22 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic bilateral hearing loss disability.  

2.  Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had certified active service from March 1952 to March 1954.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Nashville, Tennessee, Regional Office (RO) which denied service connection for both hearing loss disability and tinnitus.  In August 2010, the Veteran submitted a Motion to Advance on the Docket. In August 2010, the Board granted the Veteran's motion.  In August 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

This appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

In its August 2010 Remand instructions, the Board directed that:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his chronic bilateral hearing loss disability and claimed chronic tinnitus including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, contact [James Farris],M.D., and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

In a September 2010 letter to the Veteran, the AMC informed the Veteran that:

Your Authorization and Consent to Release Information to the VA from Dr. [James Farris], M.D., did not contain an address or contained an incorrect address.  Please tell us the address of Dr. [James Farris], M.D., so we can request medical information.  

In the March 2011 supplemental statement of the case (SSOC) issued to the Veteran and his accredited representative, the AMC stated that:

A letter was sent to you on September 13, 2010, requesting a Form 21-4142 for Dr. [James Farris] so that the medical records could be obtained,  No response has been received from you to date.  

The record does not include the deficient Authorization and Consent to Release Information to the VA from the Veteran cited in the AMC's September 2010 letter to the Veteran.  Further, the Board observes that Dr. James Farris' current address is contained within the April 2007 audiological evaluation from Nancy Schay, Au.D., CCC-A, discussed by the Board in its August 2010 Remand.  

The United States Court of Appeals for Veterans Claims (Court) has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is again REMANDED for the following action:

1.  If the Authorization and Consent to Release Information to the VA from the Veteran cited in the AMC's September 2010 letter to the Veteran is located, then contact James Farris, M.D., at the address contained within the April 2007 audiological evaluation from Nancy Schay, Au.D., CCC-A, and request that he forward copies of all available clinical documentation pertaining to treatment of the Veteran's bilateral hearing loss disability and tinnitus for incorporation into the record.  If the appropriate release is not located, then again contact the Veteran and request that he execute the appropriate release to obtain records from Dr. Farris.  

If no records are located, a written statement to that effect should be incorporated into the claims file.  The Veteran should also be notified pursuant to the provisions of 38 C.F.R. § 3.159(e) (2010).  

2.  Then readjudicate the Veteran's entitlement to service connection for both chronic bilateral hearing loss disability and chronic tinnitus.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a SSOC which addresses all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

3.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

